﻿I have the honour, Mr. President, of conveying to you a message of peace, friendship and solidarity from His Excellency Major Pierre Buyoya, President of the Central Committee of the UPRONA Party and President of the Republic of Burundi.
I should also like to express to you, on behalf of the Government of Burundi, my warmest and most sincere congratulations on your election to the presidency of the Assembly. With your diplomatic experience and your devotion to the ideals of peace and international cooperation, there can be no doubt that our deliberations will be crowned with success. By electing you to the presidency of the General Assembly, the international community has placed its trust in you and is your country, the Kingdom of Saudi Arabia, with which my country has excellent relations. I can assure you that my delegation will give you every support to ensure that your noble mission is discharged to the satisfaction of the entire international community. 
I want also to congratulate the other members of the Bureau who, I am certain, will do all they can to help you carry out your weighty responsibilities. We convey our appreciation and gratitude to your predecessor. His Excellency Mr. Guido de Marco of Malta, who presided over the work of the forty-fifth session of the General Assembly with great ability, dynamism and devotion. He was a credit to the United Nations and to his country.
Finally, I convey my sincere thanks to the Secretary-General, His Excellency Mr. Javier Peres de Cuellar, for his untiring and successful efforts to preserve world peace and security.
The Republic of Burundi joins other delegations in congratulating and welcoming the new members of the United Nations family: the Democratic People's Republic of Korea, the Republic of Korea, the Republic of the Marshall Islands, the Federated States of Micronesia and the Republics of Lithuania, Latvia and Estonia.
In our view, the simultaneous admission of the two Koreas will not mark the end of work towards the reunification of the Korean nation, which has already progressed far in that direction. We may hope that in the near future we shall be present here at the culmination of those reunification efforts, and that the dream of the fraternal people of Korea will finally come true.
Before stating my country's views on some of the items of concern to the international community at large, I want briefly to describe the current situation in Burundi.
Since 3 September 1987, the Government of the Third Republic has been pursuing its goal: the restoration of national unity, social justice and development for all in the context of a genuine democracy. As I have said before from this rostrum, the people of Burundi want to live in peace, order and tranquillity. We want our country to be safe for all; we want a country of unity, from which hatred and vengeance are forever banished.
As members know very well, national unity is the vanguard and cornerstone of all progress. The Government of Burundi continues to match its words with deeds by adopting concrete measures to strengthen national unity and reconciliation.
The formation of a Government of National Unity; the creation of a National Commission to study national unity; the establishment of a National Security Council; and the massive repatriation of refugees; all these are incontrovertible facts that prove the wish of the Government of the Third Republic to build a just, democratic and prosperous society.
Thanks to the policy of dialogue and cooperation that marks the political activities of President Buyoya and his Government, the people of Burundi adopted the Charter of National Unity by 89.21 per cent of the vote. The adoption of that Charter, on 5 February 1991, was a victory over the forces of division, selfishness and injustice. The people of Burundi have thus rejected division; they have rejected the law of the jungle, hatred and all forms of exclusion. That Charter will provide the foundation for the institutions to be established in our country.
Having reached this important stage on the road to unity, the people of Burundi are now democratizing their political life. The Constitutional Commission set up on 21 March 1991 has just submitted its report emphasizing the values that democracy can promote, addressing political pluralism and proposing basic State institutions, their organisation and their functioning. To indicate that unity must remain the basis of democracy, the Commission proposed the creation of a National Council of Unity and the retention as permanent institutions of the National Security Council and the Economic and Social Council.
The Constitutional Commission will be organising and encouraging debate throughout the country to enable the people to express their views on the proposed institutions. The constitution of the Republic of Burundi will be approved in a referendum early in 1992.
The future constitution of Burundi will bolster the policy of national unity and respect for human rights, a policy the Government has been following for four years. That policy was manifested in the ratification of international human rights agreements and the African Charter of Human Rights and the Rights of Peoples.
A meaningful policy of national unity cannot neglect the question of refugees. For that reason, the Government has made all the necessary arrangements and has created conditions favourable to the voluntary repatriation of Burundi refugees. More than 10,000 refugees have already returned and have taken up residence, and others continue to come.
The United Republic of Tanzania, which for some time has given shelter to the vast majority of our refugees, contributed to a final solution when on 28 August 1991, with Burundi and the Office of the United Nations High Commissioner for Refugees, it signed an agreement establishing a working group to promote final solutions to the problem of Burundi refugees in Tanzania. We greatly appreciate the friendly and brotherly action of the United Republic of Tanzania, which has promised to grant Tanzanian nationality to Burundi refugees who for one reason or another have chosen to live permanently in that country. Thus there will be no further talk of Burundi refugees in Tanzania.
There has been a surge in the Burundi people's solidarity with their brothers and sisters who have returned to the motherland. I am pleased to inform the Assembly that the week of 10 to 18 August 19S1 was declared the Week of Solidarity with Burundi Refugees. In that connection, the people supplied food, clothing and construction materials, not to mention financial assistance.
But the needs remain enormous, and any contribution from the international community will be welcome. We take this opportunity sincerely to thank the friendly countries, international organizations and private donors who have provided support for our work.
Despite the courageous policy of economic reform followed since 1986 with the support of the Bretton Woods institutions - the World Bank and the International Monetary Fund - and other funding sources, and despite the fact that some encouraging results have been achieved, my country still faces serious economic problems. Essentially, these are linked to the plunge in coffee prices and to the fact that Burundi is landlocked. It is to find solutions to those economic problems that Burundi's Economic and Social Council has sought to devise ways and means to achieve harmonious development. Its proposals are now the subject of widespread national debate. The Government is trying to make the population aware of the imbalance between population and resources resulting from the demographic explosion.
My Government is putting together a nationwide campaign to show that a vigorous birth-control policy is vital if we want to continue to faced our people and ensure its development.
Despite the high priority we attach to our domestic policies, our country is not shut up in an ivory tower; it continues to be open to the world. We are convinced that this is the era of interdependence and solidarity among nations, regions and peoples. For four years Burundi has been working to build foreign-relations policies based on trust, dialogue and cooperation. There can be no doubt that we are now at a decisive, historic stage, where all our efforts should be focused to consolidate and make irreversible all the positive trends that have been seen, so that relations between States acquire a new dimension. The new dynamic that is now a feature of international relations, which have bean freed of the burden of the cold war, offer great hope of stability and open up prospects of peace, understanding and cooperation. They have made it possible for our Organisation and the Secretary-General to contribute in a masterly way to taking specific initiatives to settle a number of conflicts that have gone on for too long.
Lasting solutions have been found to some conflicts that have gone on for many years. Examples include Angola, Lebanon and Cambodia. Real peace efforts have been made elsewhere. The successful missions that have already been carried out and the renewed trust in our Organization give genuine grounds for satisfaction and above all for hope. It is my country's desire that all those involved in conflict will rediscover the virtues of dialogue and cooperation, which are the only weapons that can bring about peace.
In speaking about conflicts in certain countries, I cannot fail to refer to the conflict raging in Rwanda, a friendly neighbouring country linked to mine by solid geographical, historical and cultural ties. In economic matters Rwanda and Burundi are complementary countries. Moreover, they belong to the same regional groups, such as the Economic Community of the Great Lakes Countries (CEPGL), the Organization for the Management and Development of the Kagera River Basin (KBO) and the Eastern Southern African Preferential Trade Area (PTA). For all those reasons, Burundi has taken part in all the meetings held to seek a lasting solution to the crisis in Rwanda and we continue to be concerned about the continuing armed confrontation, which is causing loss of human life and the destruction of Rwanda's economic potential.
We make an urgent appeal to the partial to the conflict to respect the cease-fire agreement signed in N'Sele on 29 March this year and without delay to embark on negotiations to find a lasting solution. We repeat our commitment to support any action promoting the return of peace to that brotherly country. We have been following with great interest the steps taken by the South African Government to abolish segregationist laws in South Africa, and we urge that Government to pursue its negotiations with the anti-apartheid movements with a view to eliminating the apartheid system once and for all. Burundi believes that remarkable efforts are needed, and if they are to be successful the understanding and support of the whole international community will be required. My delegation sincerely appeals to the entire people of South Africa to unite to gain this victory, for which a great deal of courage and restraint are needed.
We are convinced that peace is possible in the Middle East if the parties to the conflict agree to get together round the negotiating table. Burundi therefore hopes that an international conference on the Middle East will be organised so that the peoples of the region may live in peace. The Palestinian people are entitled to a homeland, a sovereign State, within secure and internationally recognized borders. That is why my country supports and encourages all the initiatives to restore peace between the Palestinian and Israeli peoples.
The eyes of all of us are now focused on the forthcoming international peace conference, for which the United States Secretary of State, Mr. James Baker, has been working tirelessly, not without difficulties, to come up with a formula acceptable to all the parties concerned. My delegation hopes that those efforts will be crowned with success, A sine qua non for success continues to be open cooperation and the commitment of all the parties concerned.
The Gulf crisis once again demonstrated the fragility of peace in that tragic part of the world. The invasion of Kuwait, followed by Kuwait's annexation by Iraq, was an act of aggression condemned by the whole international community. International law had been violated. All countries, however powerful, must respect the territorial integrity of other States, refrain from intervening in the internal affairs of other States and avoid recourse to the use of force to settle disputes. The invasion and occupation of small States cannot be tolerated in today's world.
The mobilisation caused by the Gulf crisis in defence of international law should continue in defence of human rights and the rights of peoples, wherever they are violated. Following a policy of double standards in similar situations can only mean the death of international law, as Mr. Francois Mitterrand, President of the French Republic, said here last year. I have outlined a challenge that must be accepted, because it is the only way to restore peace to the region.
We also appeal to our friends in Yugoslavia to have the necessary political courage to get round the negotiating table, with the help of mediators, to restore peace swiftly to their country. Apart from the problems to which I have referred, Africa has now embarked on an important stage of its history involving the democratisation of its institutions. However, democracy that does not have a sound economic base is only a mirage, condemned to failure from its very birth. Africa, like the rest of the world which has embarked on this course, therefore needs a great deal of careful attention and more support so that it, too, can write its name on a page of the history of democracy.
The United Nations, which can congratulate itself on having been in the vanguard in world events recently, has recovered its former prestige, and its moral authority is growing daily. It is playing a major role in guiding the international community towards political harmony and economic and social progress.
We must also be aware that development and peace - in effect, the security whose creation and development are a task of our Organization - are inseparable from disarmament, which is the instrument for bringing them about rather than the end product.
The Government of Burundi welcomes the recent initiative by the United States President, Mr. George Bush, who has just announced important disarmament measures. We hope that the other nuclear Powers will follow that example and that this step will be followed by others, eventually leading to complete disarmament.
A very positive factor for disarmament is that the concept of security has today been broadened and that its non-military aspects - political stability, respect for human rights, the legitimacy of governments, people's living conditions, the environment and so on - have become more and more important and are linked.
Success in this area would free sufficient funds to enable the United Nations to carry out the work of peace and security, which cannot be dissociated from the other responsibilities conferred upon it by the Charter. Here I refer to the improvement of living conditions throughout the world, particularly by organizing equitable international economic relations.
We are concerned about the real danger that the flow of development finance will dry up. At present the demand for outside capital is greater than the supply, because of the needs of the economies of Eastern Europe and of a changing Soviet Union.
My delegation has already had an opportunity to take careful note of the reassuring declarations made by aid-donor countries and organisations to the effect that the developing countries will continue to receive the same amount of financing. We welcome the position of the Group of 7, the seven most industrialised countries, taken at their last summit meeting, and we urge all the decision-makers in that important group of countries to demonstrate their active solidarity with the countries of the South.
In doing that, we dare to hope that words will be matched by deeds, particularly at this time, when Africa faces enormous dangers of marginalisation. We therefore support the idea of an international conference on finance for development, which was suggested by the Secretary-General in Geneva during the recent session of the Economic and Social Council. 
This conference, whose purpose would be, inter alia- to identify sources of possible financing aid to devise machinery which would make it possible to allocate the necessary resources to a growth and development programme, must be seriously prepared for if we are to achieve concrete results.
The debt crisis, which we have been deploring for so many years now, unfortunately remains acute. The various proposals and initiatives made with a view to coping with this problem have not yet achieved any tangible results. On the contrary, the developing countries in general and Africa in particular are becoming more and more enmeshed in this crisis. Although certain countries may have benefited from various measures providing for debt cancellation, relief or rescheduling, the moment seems to have come to take courageous global and pragmatic steps towards all the debtor countries of the developing world.
Nevertheless, as recently acknowledged by the Secretary-General, the situation in Africa, and particularly in sub-Saharan Africa, requires even bolder steps and exceptional treatment with respect to official and semi-official debt, as well as private and commercial and multilateral debt. Therefore, we give full support to his proposals with a view to reducing or cancelling those types of indebtedness.
In another area, the final examination and evaluation of the United Nations Programme of Action for African Economic Recovery and Development, has just taken place at the Headquarters of our Organization. One of the merits of that exercise has been to demonstrate that however fine and clearly drawn an economic programme may be, it cannot achieve anything unless it is adequately financed. The causes of the failure of the Programme of Action have been diagnosed, as were the future prospects of the African economy for 1991 and beyond. My delegation hopes that the new framework for international economic cooperation initiated to this end will benefit from more commitment on the part of the donor countries so as to guarantee a greater mobilisation of funds for Africa.
We welcome the Japanese initiative to host the International Conference on the Development of Africa, to be held in Japan in 1993, with the participation of African Heads of State. My country hopes that the meeting preceding that Conference which is to be held in Japan next year will be very carefully prepared.
Despite the uncertainty which besets the world economy and the risks of marginalization of the African continent from international economic trade, it is unthinkable that the peoples and Governments affected by the crisis will yield to discouragement. At present, a large number of developing countries, including my own, are experimenting with structural adjustment programmes. The results of these economic reforms are still limited and their social cost remains high.
Also with a view to re-launching economic growth and integration in the African continent, our Heads of State and Government, at a summit meeting in Abuja, Nigeria, from 3 to 5 June 1991, signed a Treaty establishing the African Economic Community. We therefore appeal to the international community to contribute increased aid for the achievement of this goal.
We consider the problems of underdevelopment and poverty to be among the causes of conflicts which pose a threat to international peace and security. Furthermore, we believe that without peace it is impossible to strive for development, and without the development of the peoples of the developing countries it is impossible to conceive of an honourable and real peace, valid for all.
Africa, which occupies one quarter of the Earth's surface and which at the beginning of the next century will have one fifth of the world's population, deserves particular attention. Sooner or later these enormous problems will affect all mankind. A world which disregards a continent with such a potential will be an impoverished world for ever.
The United Nations Conference on Environment and Development will be held in a few months in Rio de Janeiro, but I should like to express my country's appreciation of the efforts already made by the Committee preparing for this important meeting. We hope that the results of what has already been termed "the summit of the planet Earth" will meet the great expectations that our planet will be safeguarded and that the main concerns of the developing countries will be duly taken into account.
At a time when we can glimpse on the horizon the prospects of a peaceful world rid of the engines of mass destruction, my country hopes that thousands of human beings threatened by famine, poverty and sickness will begin to have some hope that this world of peace will also be theirs - that is, that we shall have a world of active solidarity. It is world peace which is at stake. This is perhaps the greatest challenge faced by our Organization.
